Citation Nr: 0016824	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a hiatal hernia, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.   



REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1978 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

The issue of entitlement to an effective date earlier than 
May 29, 1996, for the assignment of a 10 percent evaluation 
for a hiatal hernia, will be discussed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The appellant's hiatal hernia is productive of epigastric 
distress, with gastroesophageal reflux.  There is no evidence 
that he currently suffers from dysphagia, hematemesis, or 
melena.  

2.  On a VA audiometry examination in June 1998, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz (pertinent frequencies) was 28 decibels; his speech 
discrimination was 96 percent in the right ear.  

3.  The appellant currently has Level I hearing in his right 
ear, upon application of 38 C.F.R. § 4.85, Table VI (1999), 
and Level I hearing in his left ear, upon application of 
38 C.F.R. § 4.85, Table VI (1999).

4.  Neither the old or the new regulations governing the 
rating of hearing loss, effective June 10, 1999, are more 
favorable to the appellant.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.115, Diagnostic Code 
7346 (1999).  

2.  The criteria for an increased (compensable) evaluation 
for right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87 (Tables VI 
& VII) (1998), as amended by 38 C.F.R. §§ 4.85, Tables VI, 
Via, & VII, 4.86(a) (1999).  

3.  Changes made to the schedular criteria for evaluating 
hearing loss are neither more or less beneficial to the 
appellant's claim for an increased (compensable) evaluation 
for right ear hearing loss.  62 Fed. Reg. 25202 (1999); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOGCPREC 3-2000 
(April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1983, the appellant underwent a VA examination.  At 
that time, he stated that he had a hiatal hernia which had 
been bothering him quite a bit, especially when he had a lot 
of hyperacidity and regurgitation in his stomach, and at 
night when he was lying down.  The appellant indicated that 
he had previously been diagnosed with prostatitis, but that 
it had never recurred.  The physical examination of his 
abdomen showed that there was no tenderness and that there 
were no masses.   The rectal examination was negative.  The 
appellant underwent an upper gastrointestinal (GI) series 
which was interpreted as showing a normal esophagus, without 
evidence of hiatal hernia or gastroesophageal reflux.  There 
was a large amount of particulate matter in the stomach, 
although the appellant denied previous ingestion of food.  
The stomach was otherwise grossly normal, and the duodenum 
had a normal appearance without evidence of ulceration.  
There was no obstruction.  The impression was of particulate 
matter in stomach, otherwise grossly normal upper GI series.  
Following the physical examination and a review of the upper 
GI series, the appellant was diagnosed with a hiatal hernia, 
historical, not currently found, and prostatitis, historical, 
not currently found.  

In May 1983, the appellant underwent a VA ear examination.  
At that time, the appellant's tympanic membranes and external 
auditory canals were within normal limits.  The assessment 
was that the ear examination was normal.  

A VA audiological examination was conducted in May 1983.  The 
examination revealed that the appellant had pure tone air 
conduction threshold levels in the right ear at 1,000, 2,000, 
and 4,000 Hertz as follows: 50, 45, and 50 decibels, 
respectively.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 20, 20, and 
35 decibels.  However, the Board notes that according to the 
examination report, the above results for the right ear were 
inconsistent.  Thus, a second examination revealed that he 
had pure tone air conduction threshold levels in the right 
ear at 1,000, 2,000, and 4,000 Hertz as follows: 30, 30, and 
40 decibels, respectively.  Speech discrimination percentages 
were 96 percent in his right ear and 94 percent in his left 
ear.  The examiner interpreted the results as showing that 
the appellant had a slightly elevated threshold for speech 
stimuli in the right ear.  According to the examiner, the 
appellant's left ear had hearing thresholds within normal 
limits.  

In a June 1983 rating action, the RO granted the appellant's 
claim of entitlement to service connection for a hiatal 
hernia.  At that time, the RO reported that the appellant's 
service medical records showed that in July 1981, he was 
diagnosed with a hiatal hernia, without reflux.  Thus, the RO 
assigned a zero percent disabling rating under Diagnostic 
Code 7346.  In addition, the RO further granted the 
appellant's claim of entitlement to service connection for 
right ear hearing loss.  The RO stated that the appellant's 
service medical records showed that in August 1981, the 
appellant was diagnosed with moderately severe, broad 
frequency hearing loss in the right ear.  The RO indicated 
that in the appellant's May 1983 VA examination, it was noted 
that the appellant had broad range hearing loss in the right 
ear.  Thus, the RO assigned a zero percent disabling rating 
under Diagnostic Code 6100.  This rating has remained in 
effect up until the current claim.  

In June 1983, the appellant underwent a VA audiological 
evaluation.  At that time, the examination revealed that he 
had pure tone air conduction threshold levels in the right 
ear at 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 20, 
20, 20, and 35 decibels, respectively, with a pure tone 
average of 23 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 10, 15, 15, and 20 decibels, with a pure tone average of 
12 decibels.  Speech discrimination percentages for the right 
ear were 84 percent on the first test and 92 percent on the 
second test.  Speech discrimination percentages for the left 
ear were 82 percent on the first test and 88 percent on the 
second test.  The diagnosis was that the appellant had 
significant loss of hearing in both ears for pure tones above 
4,000 Hertz.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Temple, from January 1994 to January 1997, show 
that on May 29, 1996, the appellant was treated after 
complaining of dyspepsia.  At that time, it was noted that he 
was 
"h. pylori" positive.  The assessment was of dyspepsia, 
"h. pylori" positive.  The records reflect that in August 
1986, the appellant was again diagnosed with dyspepsia, "h. 
pylori" positive.  According to the records, on September 
30, 1996, the appellant was treated after complaining of 
blood in his stools over the week-end.  At that time, the 
appellant stated that he had had blood in his stool that 
morning, but that he had had a later bowel movement which was 
normal.  He was told to return to the Emergency Room if he 
continued to have bloody stools.  The records also reflect 
that on October 1, 1996, the appellant was treated again for 
blood in his stool.  At that time, he reported that over the 
week-end, he had had bloody diarrhea, with cramping abdominal 
pain.  The rectal examination showed that there were interior 
hemorrhoids, with no stool and no blood.  The assessment was 
of rectal bleeding.  The records further show that in January 
1997, the appellant underwent a colonoscopy.  Following the 
procedure, he was diagnosed with a colon polyp. 

In a July 1997 rating action, the RO increased the 
appellant's rating for his service-connected hiatal hernia, 
from zero percent to 10 percent disabling under Diagnostic 
Code 7346.  

In June 1998, the appellant underwent a VA examination.  At 
that time, he stated that he had had heartburn every day 
"for many years."  The appellant indicated that he had a 
past history of heavy beer drinking, and that he still drank 
occasionally on week-ends, but not regularly.  In regards to 
subjective complaints, the appellant denied any dysphagia, 
hematemesis, melena, nausea, or vomiting.  The appellant 
reported that for many years, he had had epigastric pain of a 
burning character that radiated to the neck behind the 
sternum.  He noted that he had regurgitation almost daily, 
and that he used Tums and Rolaids daily with some relief.  
The physical examination showed that the appellant was not 
anemic and that there was no change in weight.  According to 
the examining physician, the appellant had had an upper GI x-
ray taken which showed a hiatal hernia.  The diagnosis was of 
a hiatal hernia, with gastroesophageal reflux.   

In June 1998, the appellant underwent a VA audiological 
evaluation.  At that time, he complained of difficulties with 
conversational speech and understanding for over 10 years.  
According to the appellant, he had chronic pressure and 
occasional itching in both ears.  The examining physician 
stated that a review of the claims file showed that the 
appellant's initial 1979 evaluation indicated normal hearing 
sensitivity in both ears.  The examiner noted that subsequent 
evaluations suggested varying degrees of hearing loss, with 
the right ear being consistently worse.  According to the 
examiner, the appellant's 1983 and 1993 VA evaluations 
indicated normal hearing sensitivity through 3,000 Hertz in 
both ears, sloping to a mild loss in the left ear and to a 
moderately-severe sensorineural loss in the right ear.  

The audiological examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 30, 25, 25, 
and 35 decibels, respectively, with a pure tone average of 28 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 25, 30, 40, and 
50 decibels, with a pure tone average of 36 decibels.  Speech 
discrimination percentages were 96 percent in his right ear 
and 96 percent in his left ear.  The examiner stated that the 
above audiometric results were obtained over multiple 
sessions due to the appellant's inconsistent and unreliable 
responses during the initial visit.  Follow-up testing was 
completed in August 1998, and the reliability was considered 
fair to good.  According to the examiner, the results were 
suggestive of a mild to severe sensorineural hearing loss in 
the right ear and a mild to moderate sensorineural loss in 
the left ear.  Speech recognition scores were excellent for 
both ears, and middle-ear function appeared to be within 
normal limits.  


II.  Analysis

Initially, the Board finds that the appellant's claims for an 
increased rating for a hiatal hernia, and an increased 
(compensable) rating for right ear hearing loss, are well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  See 
Arms v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  This finding is based 
in part on his assertion that his service-connected 
disabilities have increased in severity.  Proscelle, 2 Vet. 
App. at 629.  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims has been met.    

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

To summarize, the appellant contends that his current ratings 
for his service-connected hiatal hernia and service-connected 
right ear hearing loss, are not enough for the amount of 
disability that his hiatal hernia and right ear hearing loss 
cause him.  The appellant states that he has epigastric pain 
of a burning character that radiates to the neck behind the 
sternum.  He also notes that he experiences  regurgitation 
almost daily.  The appellant further maintains that due to 
his hearing loss, he has difficulties with conversational 
speech and understanding.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   


Hiatal Hernia

As previously stated, the appellant's service-connected 
hiatal hernia has been rated as 10 percent disabling under 
Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 
percent rating contemplates two or more of the symptoms for 
the 30 percent evaluation, but of less severity.  A 30 
percent disability rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent disability rating is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.115, Diagnostic 
Code 7346 (1999).  

In the instant case, the outpatient treatment records from 
the Temple VAMC, from January 1994 to January 1997, show that 
in May and August 1986, the appellant was diagnosed with 
dyspepsia, "h. pylori" positive.  The records also reflect 
that in September and October 1996, the appellant was treated 
after complaining of blood in his stools.  According to the 
records, in the appellant's October 1996 rectal examination, 
there were interior hemorrhoids, with no stool and no blood.  
The assessment was of rectal bleeding.  The Board further 
notes that in the appellant's most recent VA examination, in 
June 1998, although the appellant complained of epigastric 
pain, which radiated to the neck, and of regurgitation, he 
also denied any dysphagia, hematemesis, melena, nausea, or 
vomiting.  In addition, the physical examination showed that 
the appellant was not anemic and that there was no change in 
weight.  The diagnosis was of a hiatal hernia, with 
gastroesophageal reflux.   

In light of the above, the Board finds that the schedular 
criteria for an increased rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 have not been met so as to warrant an 
increased rating for the appellant's hiatal hernia.  The 
Board recognizes that the Temple outpatient treatment records 
show treatment for rectal bleeding.  However, the Board 
observes that in the appellant's most recent VA examination, 
in June 1998, the appellant denied any current dysphagia, 
hematemesis, melena, nausea, or vomiting.  In addition, the 
appellant stated that he used Tums and Rolaids daily with 
some relief.  Moreover, the physical examination showed that 
there was no change in weight.  As previously stated, in 
order for entitlement to a higher rating to be shown under 
the code for hiatal hernia, the appellant would need 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal pain, 
productive of considerable impairment of health. Thus, in 
light of the above, the Board observes that on balance, the 
symptomatology experienced by this appellant is more 
accurately reflected in the criteria for a 10 percent 
disability evaluation under Diagnostic Code 7346.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted. 


Right Ear Hearing Loss

Evaluations of bilateral hearing loss range from non- 
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Table VII (1999).  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the nonservice-
connected disabilities as if both disabilities were service-
connected only if there is total deafness in both ears.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a) (1999).  Otherwise, 
the nonservice-connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97 (August 29, 1997).  Accordingly, 
for rating purposes, the appellant's nonservice-connected 
left ear will be considered to be at Level I.  38 C.F.R. 
§ 4.85(f).  

In regards to the appellant's claim for an increased 
(compensable) rating for right ear hearing loss, the Board 
notes that the audiological findings from the appellant's 
most recent audiometric examination, which was in June 1998, 
translate into level I hearing loss for the right ear.  In 
addition, as stated above, the appellant's nonservice-
connected left ear will be considered to be at Level I.  
Numeric designations I and I correspond to a no percent 
disabling rating under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII (1999).  Moreover, using the 84 percent 
speech discrimination percentage from the appellant's June 
1983 VA audiological examination, the June 1983 audiological 
findings translate into level II hearing loss for the right 
ear.  The Board observes that numeric designations II and I 
also correspond to a no percent disabling rating under 
Diagnostic Code 6100.  Consequently, entitlement to an 
increased (compensable) rating for the appellant's right ear 
hearing loss is not established.  

During the pendency of this appeal, the Board notes that, by 
regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. §§ 
4.85, 4.86, and 4.87 (1999).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  Neither hearing loss 
pattern is evident in the current case; as such, the Board 
finds that its action on the appellant's claim at this time 
will not result in any prejudice to him even though the 
agency of original jurisdiction (here the RO) had not yet had 
an opportunity to apply these regulatory changes to the 
appellant's claim.  See generally Bernard v. Brown, 4 Vet. 
App. 384 (1994).  In fact, the Board notes that in the 
present case, the assigned level and evaluation for the 
appellant's right ear hearing loss would be exactly the same 
for the appellant under the old or the new criteria.


ORDER

An evaluation in excess of 10 percent for a hiatal hernia is 
denied.  

An increased (compensable) evaluation for right ear hearing 
loss is denied.  


REMAND

The Board further observes that in regards to the issue of 
entitlement to an effective date earlier than May 29, 1996, 
for the assignment of a 10 percent evaluation for a hiatal 
hernia, the Board notes that it has jurisdiction to review 
appeals and render final decisions. 38 U.S.C.A. § 7104 (West 
1991).  An application for review on appeal shall not be 
entertained unless it is in conformity with the provisions of 
38 U.S.C.A. § 7101 et seq.  An appeal consists of a timely 
filed Notice of Disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

The Board observes that in a July 1997 rating action, the RO 
increased the appellant's disabling rating for his service-
connected hiatal hernia from zero to 10 percent, effective 
from May 29, 1996.  In May 1998, the appellant, through his 
representative, filed an NOD.  At that time, the appellant 
contended that the effective date assigned for his 10 percent 
rating for his service-connected hiatal hernia should have 
been earlier than May 29, 1996.  

In light of the above, the Board notes that in May 1998, the 
appellant filed a timely NOD with respect to the issue of 
entitlement to an earlier effective date for the assignment 
of a 10 percent evaluation for his service-connected hiatal 
hernia.  However, the Board observes that although the 
appellant's NOD should have triggered the RO's responsibility 
to furnish the appellant with an SOC, the evidence of record 
is negative for an SOC.  38 U.S.C.A. § 7105(b)(1), (2) (West 
1991 & Supp. 1998).  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Therefore, it is the Board's determination 
that the RO's failure to send an SOC to the appellant creates 
a procedural defect which requires a remand of the above 
claim under 38 C.F.R. § 19.9 (1999).  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the appellant perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to an effective date earlier 
than May 29, 1996, for the assignment of 
a 10 percent evaluation for a hiatal 
hernia.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



